        Case 1:15-cr-00537-VEC Document 1582 Filed 11/23/20 Page 1 of 1
                                                              USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: 11/23/2020
 UNITED STATES OF AMERICA,

                                                         15-CR-537 (VEC)
                    -against-
                                                              ORDER
 JASON MOYE,
                                 Defendant

VALERIE CAPRONI, United States District Judge:

       WHEREAS Defendant’s resentencing is scheduled for December 17, 2020 at 11:00 a.m.

       IT IS HEREBY ORDERED THAT: Due to the COVID-19 pandemic, Defendant’s

resentencing is adjourned to January 26, 2021 at 2:00 p.m. Sentencing submissions are due by

January 12, 2021.



SO ORDERED.
                                                 _________________________________
Date: November 23, 2020                                VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                             1
